This is an appeal from a judgment directing the issuance of a peremptory writ of mandamus. Counsel agreed to submit the cause on briefs. Rule 35 of this court, as amended, provides that in all cases to be submitted on briefs, if no brief be filed by the appellant within the time limited (twenty days from the first day of the term), the appeal shall be considered to be abandoned. No brief was submitted on behalf of the appellant within the time so limited or at any other time. The respondent might have moved for a judgment of affirmance, but did not. In the circumstances, the appeal is to be considered abandoned, and it will therefore be dismissed.
 *Page 1